            Case 2:20-cv-01707-KJN Document 11 Filed 09/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   T. CARROLL,                                          No. 2:20-cv-1707 KJN P
12                        Plaintiff,
13             v.                                         ORDER
14   WARDEN COVELLO, et al.,
15                        Defendants.
16

17             Plaintiff is a state prisoner, proceeding pro se, in an action brought under 42 U.S.C.

18   § 1983. On September 16, 2020, plaintiff submitted a civil rights complaint pursuant to 42

19   U.S.C. § 1983. However, plaintiff did not sign the pleading. Parties proceeding without counsel

20   are required to sign all pleadings, motions, and other papers submitted to the court for filing. Fed.

21   R. Civ. P. 11(a). The court is unable to consider plaintiff’s complaint unless he signs and re-files

22   the complaint. Therefore, plaintiff is provided an opportunity to re-file his complaint bearing his

23   signature. Failure to submit a signed complaint will result in the dismissal of this action.

24             Accordingly, IT IS HEREBY ORDERED that:

25             1. Within thirty days from the date of this order, plaintiff shall re-file a signed complaint;

26   and

27   ////

28   ////
                                                         1
         Case 2:20-cv-01707-KJN Document 11 Filed 09/21/20 Page 2 of 2

 1             2. The Clerk of the Court is directed to send plaintiff a copy of his complaint (ECF No. 8)

 2   without the court’s banner.

 3   Dated: September 21, 2020

 4

 5
     /carr1707.r11
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
